       Case 2:19-cv-10827-SSV-KWR Document 1 Filed 05/30/19 Page 1 of 6



                             IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF LOUISIANA


VSE CORPORATION,                                       CIVIL ACTION NO.:      ~~~~~~~~




                Plaintiff,

        Vs.
                                                     COMPLAINT
                                               (JURY TRIAL REQUESTED)
HAROLD KORETZKY AND
CARVER, DARDEN, KORETZKY,
TESSIER, FINN, BLOSSMAN, &
AREAUX. L.L.C.

*************************************************************************

                                           COMPLAINT

        Plaintiff, through undersigned counsel, respectfully states and avers as follows:

                                         JURISDICTION

                                                  I.

        This Honorable Court is vested with original subject matter jurisdiction pursuant to

28 U.S.C. §1332, relating to diversity of citizenship and amount in controversy exceeding

$75,000.00, exclusive of interest and costs.

                                                  2.

        This Court has personal jurisdiction over defendants because both Koretzky and Carver,

Darden, Koretzky, Tessier, Finn, Blessman & Areaux, L.L.C. are authorized to conduct business

in the State of Louisiana.

                                                  3.

       Venue is proper in this District pursuant to 28 U.S.C. § 139l(b) because a substantial part

of the events or omissions giving rise to the claims occurred in this District.
      Case 2:19-cv-10827-SSV-KWR Document 1 Filed 05/30/19 Page 2 of 6



                                            PARTIES

                                                4.

       Plaintiff, VSE Corporation, is a Delaware corporation that contracts with the United

States Army.

                                                5.

       Defendant, Harold Koretzky, is a person of full majority, and upon information and belief,

a resident of the State of Louisiana and a managing partner in the law firm Carver, Darden,

Koretzky, Tessier, Finn, Blossman & Areaux, L.L.C.

                                                6.

       Defendant, Carver, Darden, Koretzky, Tessier, Finn, Blossman & Areaux, L.L.C. is a law

firm and limited liability company authorized to and doing business in the State of Louisiana.

                                             FACTS

                                                7.

       Defendants herein are liable to the plaintiff jointly, severally, and in solido for the acts

and/or omissions complained of herein.

                                                8.

       Plaintiff retained the services of Defendants in connection with drafting a Collective

Bargaining Agreement (hereinafter "CBA") between Plaintiff and the International Association of

Machinists and Aerospace Workers, AFL-CIO

                                                9.

       Upon the recommendation of Defendant, Harold Koretzky, an attorney, Plaintiff included

a provision in the CBA requiring all employees to take two mandatory unpaid fifteen minute

breaks for every eight hours worked.



                                                2
       Case 2:19-cv-10827-SSV-KWR Document 1 Filed 05/30/19 Page 3 of 6



                                                 10.

        Plaintiff was unaware that unpaid mandatory breaks were a violation of the Fair Labor

Standards Act (hereinafter "FLSA").

                                                 11.

        Plaintiff relied upon the advice of Defendants because they are attorneys familiar with the

FLSA and CBAs.

                                                 12.

        The final agreement was signed by VSE and the International Association of Machinists

and Aerospace Workers, AFL-CIO in January 2017 after it was reviewed and edited by

Defendants.

                                                 13.

        On April 23, 2018, Plaintiff was served with a lawsuit captioned Joseph Waggoner and

Clffford Tefteller, on beha(f of themselves and similarly situated individuals v. VSE Corporation,

XOTech Solutions, L.L.C. and White's Paint Blast, L.L.C., Civil Action No. 5:18 -cv-58 in the

United States District Court Eastern District of Texas Texarkana Division.

                                                14.

       The lawsuit alleges that VSE violated the FLSA by requiring unpaid fifteen minute breaks

and associated overtime pay.

                                                15.

       As a result of the underlying lawsuit, VSE has been forced to incur attorney fees, costs,

and could potentially be liable for violations under the FLSA entitling Plaintiffs in the underlying

matter to collect unpaid wages, associated overtime pay and attorney fees.




                                                 3
      Case 2:19-cv-10827-SSV-KWR Document 1 Filed 05/30/19 Page 4 of 6




                                                 16.

       Defendants' negligent advice regarding unpaid breaks was a breach of Defendants' duty to

exercise reasonable care, skill, and diligence on Plaintiffs behalf.

                                                 17.

       On August 10, 2018, VSE notified Defendant, Harold Koretzky, of the underlying lawsuit

and requested compensation for the costs, fees and penalties associated with defending the

underlying lawsuit, Defendants have yet to reply to that request.

                                                 18.

       As a direct consequence of Defendants' negligence, Plaintiff is entitled to compensation

for the following:

        I. All amounts Plaintiff may be ordered to pay in the underlying case of Joseph Waggoner

           and Clifford Tefteller, on behalfof themselves and similarly situated individuals v. VSE

           Corporation, XOTech Solutions, L.L.C. and White's Paint Blast, L.L.C.;

       2. All legal fees and costs incurred in the defense of the underlying matter entitled Joseph

           Waggoner and Clifford Tefteller, on behalf of themselves and similarly situated

           individuals v. VSE Corporation, XOTech Solutions, L.L.C. and White's Paint Blast,

           L.L.C.:

       3. All legal fees and costs incurred by Plaintiff in the present suit against Defendants; and

       4. Any other remedies this court deems proper.

                                                19.




                                                 4
       Case 2:19-cv-10827-SSV-KWR Document 1 Filed 05/30/19 Page 5 of 6



        At all pertinent times hereto, Defendant, Harold Koretzky, was at all times a partner or

employee of the law firm Carver, Darden, Koretzky, Tessier, Finn, Blossman & Areaux, L.L.C.,

and Plaintiff specifically invokes the doctrine of respondeat superior.

        WHEREFORE, Plaintiff, VSE Corporation, prays that Defendants, Harold Koretzky, and

Carver, Darden, Koretzky, Tessier, Finn, Blossman & Areaux, L.L.C. be cited to appear and

answer this Complaint for Legal Malpractice, and that they be served with a copy of the same, and

after due proceedings had, there be judgment condemning Defendants individually, jointly, and in

solido to pay unto Plaintiff a sum commensurate with Plaintiffs damages plus legal interest

thereon from date of judicial demand, all costs of these proceedings.




                                                     Respectfully submitted:




                                                     Peter S. Koeppel (#1465)
                                                     W. Scarth Clark (#22993)
                                                     2030 St. Charles Avenue
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 598-1000
                                                     Facsimile: (504) 524-1024
                                                     Attorneys for Plaintiff



PLEASE SERVE:
Harold Koretzky
I 100 Poydras Street, Suite 3100
New Orleans, LA 70163


Carver, Darden, Koretzky, Tessier, Finn, Blossman & Areaux, L.L.C.
Through its registered agent for process,


                                                5
      Case 2:19-cv-10827-SSV-KWR Document 1 Filed 05/30/19 Page 6 of 6



Frank A. Tessier
1100 Poydras Street, Suite 3100
New Orleans, LA 70163




                                     6
